Case 3:19-cr-00001-TJC-PDB Document 119 Filed 01/13/20 Page 1 of 1 PageID 3089



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

UNITED STATES OF AMERICA                             CASE NO. 3:19-cr-1-J-32PDB
v.
JOHN R. NETTLETON

Counsel for Government:                              Counsel for Defendant:
Todd Gee                                             Terence Lenamon
Peter Marshall Nothstein                             Colby Vokey
                                                     Daniel Schwarz


   HONORABLE TIMOTHY J. CORRIGAN, UNITED STATES DISTRICT JUDGE
Courtroom Deputy: Marielena Diaz        Court Reporter: Shannon Bishop



                                 CLERK’S MINUTES

PROCEEDINGS OF JURY TRIAL:

Trial resumed.

Government’s Exhibits:           305, 307, 308, 311, 315, 317, 328, 329, 335, 338, 4,
                                 86, 30, 31, 32, 2

Government’s Witnesses:          Christopher Gordon, Jason Boswell,
                                 Carrie McNamara

Government rests its case.


Jury recessed, to report back at 9:15 a.m. on January 14, 2020.




______________________________________________________________________
DATE: January 13, 2020                    TIME: 9:02 a.m. – 2:43 p.m.
                                          (Recess 12:09 p.m. – 1:14 p.m.)
